Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10—12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the specification for the current invention that the first and second joined members are joined by a second joining layer in parallel with but separate from the first joining layer.  Applicant points to page 50, line 23 – page 53, line 7 of the specification for support.  However, page 52, line 19-page 53, line 7 provides support to include an additional joining member on a surface of the first joined member and/or second joined member “opposite or different” from the surface on the joining layer side, so this section does not provide support for claim 10, which requires the second joining layer to be on another portion of the one surface (where the first joining layer is present) of each of the first and second joining layers.  Further, while page 51, lines 16-19 provides support for an additional layer, this is no support for the recitation of a “second joining layer” or that the first and second joined members are joined by such a second joining layer in parallel but separate from the first joining layer.
Claim 12 recites “the second joining layer has a different constitution from the first joining layer” in lines 1-2.  There is no support for this limitation.  While pages 52-53 disclose an additional joining layer “according to the present invention”, i.e. same constitution as the first joining layer, there is no disclosure of an embodiment in which an additional or second joining layer has any different constitution than the first joining layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (US Patent Application 2015/0218373 A1, published 06 Aug. 2015, hereinafter Kawada) in view of Pynenburg (US Patent Application 2004/0081778 A1, published 29 Apr. 2004, hereinafter Pynenburg).
Regarding claims 1-3 and 8, Kawada teaches a resin composition comprising a blend of a first resin, a second resin incompatible with the first resin, and a modified elastomer having a reactive group capable of reacting with the first resin (paragraph 0017), wherein the resin composition has a co-continuous phase structure including a continuous phase A formed of the first resin and a continuous phase B formed of the second resin, and also has a dispersed domain a distributed in the continuous phase A, a finely dispersed subdomain a' distributed in the dispersed domain a, a dispersed domain b distributed in the continuous phase B, and a finely dispersed Subdomain b' distributed in the dispersed domain b (paragraph 0018), the dispersed domain a includes a dispersed domain formed of at least one selected from the group consisting of the second resin and a reaction product of the first resin and the modified elastomer (paragraph 0019), the dispersed domain b includes a dispersed domain formed of at least one selected from the group consisting of the first resin and the reaction product of the first resin and the modified elastomer (paragraph 0020), when the dispersed domain a is formed of the second resin, the finely dispersed subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the modified elastomer, and the reaction product of the first resin and the modified elastomer (paragraph 0021), when the dispersed domain a is formed of the reaction product of the first resin and the modified elastomer, the finely dispersed Subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the second resin, and the modified elastomer (paragraph 0022), when the dispersed domain b is formed of the first resin, the finely dispersed subdomain b' is a finely dispersed Subdomain formed of at least one selected from the group consisting of the second resin, the modified elastomer, and the reaction product of the first resin and the modified elastomer (paragraph 0023), and when the dispersed domain b is formed of the reaction product of the first resin and the modified elastomer, the finely dispersed subdomain b' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the second resin, and the modified elastomer (paragraph 0024).  Figure 1, reproduced below, shows an energy dispersive X-ray spectroscopy (EDX) pattern of the co-continuous phases with internal domains and subdomains with the two phases of Example 1 of Kawada (paragraphs 0131 and 0144-0153). 


    PNG
    media_image1.png
    813
    909
    media_image1.png
    Greyscale

Kawada teaches that the first resin is preferably a polyamide resin, and the second resin is preferably a polyolefin resin (paragraph 0025).  
Kawada teaches using the composition as a packaging material, but he does not disclose a joined body using his composition.
Pynenburg teaches a laminate package for an energy storage device that includes an inner barrier layer of polyethylene (Item 5 in Figure 3), an outer barrier layer comprising an aluminum layer (Item 13), and a second plastic layer (Item 15) of either polypropylene or polyamide (Abstract and paragraph 0067).  As shown by this illustration, the entirety of each lateral surface of each layer is joined to the entirety of the surface of its neighboring layers.


    PNG
    media_image2.png
    736
    931
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the laminate packaging of Pynenburg as the packaging material in Kawada while using the composition of Kawada as the second plastic layer in the laminate packaging.  Given that both Kawada and Pynenburg are drawn to packaging and given that Pynenburg teaches that the second plastic layer may be composed of either polypropylene or a polyamide (paragraph 0067), and the co-continuous phase structure of Kawada’s composition has regions of both polyolefin and polyamide; therefore, one of ordinary skill in the art would have a reasonable expectation of success in using the co-continuous phase composition of Kawada in the laminate package of Pynenburg.
Regarding claim 4, Kawada in view of Pynenburg teaches the elements of claim 1, and Kawada teaches the polyamide is polyamide 11, polyamide 12, polyamide 1010, and polyamide 1012 (paragraph 0051).
Regarding claim 5, Kawada in view of Pynenburg teaches the elements of claim 1, and Kawada teaches the modified elastomer is a copolymer of ethylene or propylene and an α-olefin having 3-8 carbons, and this modified elastomer has a reactive group capable of reacting with the first resin, a polyamide, such as an acid anhydride group (paragraphs 0064-0065 and 0069).
Regarding claim 6, Kawada in view of Pynenburg teaches the elements of claim 1, and Kawada teaches that the dispersed domain a includes a dispersed domain formed of at least one selected from the group consisting of the polyolefin and the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0082).  Kawada teaches the dispersed domain b is a dispersed domain formed of at least one selected from the group consisting of the polyamide and the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0091).  Kawada teaches the finely dispersed subdomain a' is a finely dispersed subdomain formed of the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0087).  Kawada teaches the subdomain b’ is a finely dispersed subdomain formed of the modified elastomer (paragraph 0095).
Regarding claim 7, Kawada in view of Pynenburg teaches the elements of claim 1, and Kawada teaches a melt-kneading temperature for his composition of 100 to 350⁰C (paragraph 0108).
Kawada does not disclose bonding the layers by crimping while heating.
Pynenburg teaches the sealing of the layers is affected by the combination of thermal energy and compressive forces (crimping while heating) (paragraphs 0051-0052).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the thermal compression (crimping while heating) bonding process taught by Pynenburg to bond the laminate of Kawada in view of Pynenburg in order to produce laminate packaging that has the desired sealing properties.
As mentioned, Kawada teaches a melt-kneading temperature for his composition of 100 to 350⁰C (paragraph 0108), it is the examiner’s position that one of ordinary skill in the art would understand that this is the temperature range one would use to thermocompress (crimping while heating) the layers.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected thermocompression temperature (crimping temperature) from the overlapping portion of the range taught by Kawada in view of Pynenburg because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 9, Kawada in view of Pynenburg teaches the elements of claim 1, including the laminating of the entire surfaces of the laminate (Pynenburg, Figure 3, reproduced above).
It is the examiner’s position that this teaching of joining entire surfaces of laminates by Pynenburg reads on the limitation in claim 9 regarding a portion, which includes an entire portion, of one surface of one joined member being joined to a portion of the second joined member.
Regarding claim 13, Kawada in view of Pynenburg teaches the elements of claim 1.
Kawada in view of Pynenburg does not disclose the bonding strength of the first joining layer.
However, it is the examiner’s position that given the joined body of Kawada in view of Pynenburg has the same co-continuous structure and composition of the joining layer and composition of the two joined layers, the joined body of Kawada in view of Pynenburg would inherently have the same the bonding strength of the first joining layer as the claimed invention, and therefore, would fall within the claimed range for the bonding strength of the first joining layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Synthesis and properties of polyamide/LLDPE composites with compatibilizer used as a hot melt adhesive,” J.Adhes.Sci.Tech., Vol. 30, pp. 104-116, published 2016, hereinafter Ma) in view of Kawada et al. (US Patent Application 2015/0218373 A1, published 06 Aug. 2015, hereinafter Kawada).
Regarding claim 9, Ma teaches the use of a polyamide/LLDPE blend as a hot melt adhesive (Abstract), and Ma tests the performance of his adhesive using a peel strength test, in which a portion of two layers are joined by the adhesive, as shown in his Figure 7, reproduced below.


    PNG
    media_image3.png
    632
    504
    media_image3.png
    Greyscale


Ma does not disclose a co-continuous polyamide-polyolefin blend as the hot melt adhesive (joining layer).
Kawada teaches a resin composition comprising a blend of a first resin, a second resin incompatible with the first resin, and a modified elastomer having a reactive group capable of reacting with the first resin (paragraph 0017), wherein the resin composition has a co-continuous phase structure including a continuous phase A formed of the first resin and a continuous phase B formed of the second resin, and also has a dispersed domain a distributed in the continuous phase A, a finely dispersed subdomain a' distributed in the dispersed domain a, a dispersed domain b distributed in the continuous phase B, and a finely dispersed Subdomain b' distributed in the dispersed domain b (paragraph 0018), the dispersed domain a includes a dispersed domain formed of at least one selected from the group consisting of the second resin and a reaction product of the first resin and the modified elastomer (paragraph 0019), the dispersed domain b includes a dispersed domain formed of at least one selected from the group consisting of the first resin and the reaction product of the first resin and the modified elastomer (paragraph 0020), when the dispersed domain a is formed of the second resin, the finely dispersed subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the modified elastomer, and the reaction product of the first resin and the modified elastomer (paragraph 0021), when the dispersed domain a is formed of the reaction product of the first resin and the modified elastomer, the finely dispersed Subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the second resin, and the modified elastomer (paragraph 0022), when the dispersed domain b is formed of the first resin, the finely dispersed subdomain b' is a finely dispersed Subdomain formed of at least one selected from the group consisting of the second resin, the modified elastomer, and the reaction product of the first resin and the modified elastomer (paragraph 0023), and when the dispersed domain b is formed of the reaction product of the first resin and the modified elastomer, the finely dispersed subdomain b' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the second resin, and the modified elastomer (paragraph 0024).  Figure 1, reproduced above, shows an energy dispersive X-ray spectroscopy (EDX) pattern of the co-continuous phases with internal domains and subdomains with the two phases of Example 1 of Kawada (paragraphs 0131 and 0144-0153). 
Kawada teaches that the first resin is preferably a polyamide resin, and the second resin is preferably a polyolefin resin (paragraph 0025).  
Given that Ma and Kawada are drawn to polyolefin-polyamide blends, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the co-continuous polyolefin-polyamide blend taught by Kawada as the hot melt adhesive in the peel strength test taught by Ma.  Since Ma and Kawada are both drawn to polyolefin-polyamide blends, one of ordinary skill in the art would have a reasonable expectation of success in using the co-continuous polyolefin-polyamide blend of Kawada as the hot melt adhesive in the peel strength fixture taught by Ma. Given that Kawada teaches that his polymer blends improve physical properties (paragraph 0002), one of ordinary skill in the art would be motivated to use the composition of Kawada in order to obtain joined layers with excellent impact strength and rigidity (paragraph 0014).

Claims 1-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pynenburg (US Patent Application 2004/0081778 A1, published 29 Apr. 2004, hereinafter Pynenburg) in view of Kawada et al. (US Patent Application 2015/0218373 A1, published 06 Aug. 2015, hereinafter Kawada).
Regarding claims 1-6, Pynenburg teaches a laminate package for an energy storage device that includes an inner barrier layer of polyethylene (Item 5 in Figure 3), an outer barrier layer comprising an aluminum layer (Item 13), and a second plastic layer (Item 15) of either polypropylene or polyamide (Abstract and paragraph 0067).
Pynenburg teaches that the second plastic layer is polypropylene or polyamide, but he does not disclose the joining layer as claimed.  
Kawada teaches a resin composition comprising a blend of a first resin, a second resin incompatible with the first resin, and a modified elastomer having a reactive group capable of reacting with the first resin (paragraph 0017), wherein the resin composition has a co-continuous phase structure including a continuous phase A formed of the first resin and a continuous phase B formed of the second resin, and also has a dispersed domain a distributed in the continuous phase A, a finely dispersed subdomain a' distributed in the dispersed domain a, a dispersed domain b distributed in the continuous phase B, and a finely dispersed Subdomain b' distributed in the dispersed domain b (paragraph 0018), the dispersed domain a includes a dispersed domain formed of at least one selected from the group consisting of the second resin and a reaction product of the first resin and the modified elastomer (paragraph 0019), the dispersed domain b includes a dispersed domain formed of at least one selected from the group consisting of the first resin and the reaction product of the first resin and the modified elastomer (paragraph 0020), when the dispersed domain a is formed of the second resin, the finely dispersed subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the modified elastomer, and the reaction product of the first resin and the modified elastomer (paragraph 0021), when the dispersed domain a is formed of the reaction product of the first resin and the modified elastomer, the finely dispersed Subdomain a' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the second resin, and the modified elastomer (paragraph 0022), when the dispersed domain b is formed of the first resin, the finely dispersed subdomain b' is a finely dispersed Subdomain formed of at least one selected from the group consisting of the second resin, the modified elastomer, and the reaction product of the first resin and the modified elastomer (paragraph 0023), and when the dispersed domain b is formed of the reaction product of the first resin and the modified elastomer, the finely dispersed subdomain b' is a finely dispersed subdomain formed of at least one selected from the group consisting of the first resin, the second resin, and the modified elastomer (paragraph 0024).  Figure 1, reproduced above, shows an energy dispersive X-ray spectroscopy (EDX) pattern of the co-continuous phases with internal domains and subdomains with the two phases of Example 1 of Kawada (paragraphs 0131 and 0144-0153). 
Kawada teaches the polyamide is polyamide 11, polyamide 12, polyamide 1010, and polyamide 1012 (paragraph 0051).  Kawada teaches the modified elastomer is a copolymer of ethylene or propylene and an α-olefin having 3-8 carbons, and this modified elastomer has a reactive group capable of reacting with the first resin, a polyamide, such as an acid anhydride group (paragraphs 0064-0065 and 0069).  Kawada teaches that the dispersed domain a includes a dispersed domain formed of at least one selected from the group consisting of the polyolefin and the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0082).  Kawada teaches the dispersed domain b is a dispersed domain formed of at least one selected from the group consisting of the polyamide and the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0091).  Kawada teaches the finely dispersed subdomain a' is a finely dispersed subdomain formed of the reaction product of the polyamide and the modified elastomer (paragraphs 0025 and 0087).  Kawada teaches the subdomain b’ is a finely dispersed subdomain formed of the modified elastomer (paragraph 0095).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the resin composition of Kawada in the second plastics layer of the laminate package of Pynenburg.  Given that both Kawada and Pynenburg are drawn to packaging and given that Kawada teaches that his polymer blends improve physical properties (paragraph 0002), one of ordinary skill in the art would be motivated to use the composition of Kawada in order to obtain a second plastic layer with excellent impact strength and rigidity (paragraph 0014).
Regarding claim 7, Pynenburg in view of Kawada teaches the elements of claim 1, including the melt-kneading temperature of Kawada’s composition at 100 to 350⁰C (Kawada, paragraph 0108), and Pynenburg teaches the sealing of the layers is affected by the combination of thermal energy and compressive forces (crimping while heating) (paragraphs 0051-0052).
As mentioned, Kawada teaches a melt-kneading temperature for his composition of 100 to 350⁰C (paragraph 0108), it is the examiner’s position that one of ordinary skill in the art would understand that this is the temperature range one would use to thermocompress (crimping while heating) the layers.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the melt kneading temperature of Kawada in the laminate packaging of Pynenburg in view of Kawada.  Kawada discloses that the temperature can be adjusted as appropriate and that such temperature allows each component to be mixed in the molten state (paragraph 0108).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected thermocompression temperature (crimping temperature) from the overlapping portion of the range taught by Pynenburg in view of Kawada because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 8, Pynenburg in view of Kawada teaches the elements of claim 1, and Pynenburg teaches that the layers are joined over the entirety of their lateral surfaces as shown in Figure 3, which is reproduced above.
Regarding claim 13, Pynenburg in view of Kawada teaches the elements of claim 1.
Pynenburg in view of Kawada does not disclose the bonding strength of the first joining layer.
However, it is the examiner’s position that given the joined body of Pynenburg in view of Kawada has the same co-continuous structure and composition of the joining layer and composition of the two joined layers, the joined body of Pynenburg in view of Kawada would inherently have the same the bonding strength of the first joining layer as the claimed invention, and therefore, would fall within the claimed range for the bonding strength of the first joining layer.

Response to Arguments
Applicant's arguments filed 19 Apr. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claim 1 and added claims 7-13.
Applicant argues that the second plastic layer 15 of Pynenburg is merely part of the outer barrier layer 12.
However, paragraph 0067 of Pynenburg reads: 
“layer 12 also includes a second plastic layer 15 of polypropylene (PP) that is bonded to the inside of the layer 13.  In other embodiments layer 15 is selected from the group consisting of: PET, polyamide, and polyvinylidene chloride (PVdC).”
Thus, layer 15 is an independent entity, since its composition may be different than layers 13 and 14.
Applicant argues that examiner is using hindsight in combining the prior art of Kawada and Pynenburg.
However, Pynenburg teaches the joining layer is either polyamide or polypropylene, and Kawada teaches a co-continuous blend of a polyamide and a polypropylene.  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the laminate packaging of Pynenburg as the packaging material of Kawada while using the composition of Kawada as the second plastic layer in the laminate packaging.
Applicant argues that Pynenburg discloses that the melting point of the layer 15 is higher than the melting point of layer 5, whereas applicant’s specification teaches a method for joining the layers via a joining layer.
However, applicant does not explain how this teaching of Pynenburg calls into question the current rejection of the claims.  Applicant has not shown that there is any criticality to the process used to join the layers with the joining layer.
Applicant argues that their data shows their invention produces unexpected results.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes for the joining layer utilizes a blend of one specific polyolefin resin, two specific polyamide resins, one elastomer with one relative amount (60:10), and four types of metal and only polypropylene for the joined members whereas the present claims broadly recite a blend of any polyamide resin, any polyolefin resin, and any elastomer in any relative amount,  and any metal as well as polyamide first and second joined members.
Further, applicant compares their compositions with joining layers composed of only polyamide or only polypropylene.  Applicant has not shown the critical compositions for forming the co-continuous morphology nor the critical compositions or processing conditions for forming unexpected bonding performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Favis and Le Corroller (US Patent Application 2015/0031837 A1, published 29 Jan. 2015) teaches a co-continuous blend of polyethylene and polypropylene and other plastics.  Doux et al. (WO 2012/076763 A1, published 14 Jun. 2012) teaches a blend of polyamide and a modified polyolefin that forms co-continuous phases for forming metal-polymer and metal-polymer-metal composite structures.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787